JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00835-CR

                            EUCEBIO HERNANDEZ, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

     Appeal from the 232nd District Court of Harris County. (Tr. Ct. No. 1406940).

         The cause heard today by the Court is an appeal from the judgment signed by the
court below on September 15, 2014. After inspecting the record of the court below, it is
the opinion of this Court that it has no jurisdiction over the appeal. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

         The Court orders that this decision be certified below for observance.

Judgment rendered October 20, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Massengale, and
Lloyd.